DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 8-11, 13 and 16-19 are pending, of which claims 1, 10, and 18 are independent.


Response to Arguments
The objections and rejections of the Final office action mailed 05/31/2022, have been overcome by the applicant's persuasive arguments and amendments. 
	Claims 1, 2, 4, 8-11, 13 and 16-19 are allowed.


EXAMINER’S AMENDMENT
The application has been amended as follows: 
17. (currently amended) The system of claim 10, wherein the operations further
comprise:
based on the identified drilling event, drilling activity, or both, analyzing a well plan to obtain a well plan analysis, wherein the analyzing comprises one or more of:
constructing a risk-stick chart, performing a non-productive time
analysis, or conducting a Monte Carlo analysis of well time; and
adjusting the well plan based on the well plan analysis.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Esmael, Bilal et al., "Automated Operations Classification using Text Mining Techniques," teaches classification using the SVM with a Radial Basis Function (RBF) kernel where the RBF kernel relies on the hyperparameters C and gamma. In Esmael, cross-validation is used to "find the best parameter C and gamma". Esmael selects values for the hyperparameters C and gamma 15 of the SVM and then trains the SVM to predict class membership for predefined classes where the SVM hyperparameter C pertains to a penalty applied to misclassifications by a decision boundary of the SVM (i.e., the classifier) and the SVM hyperparameter gamma pertains to regions separating different classes of the SVM (i.e., the classifier) (see Abstract, Fig. 1, p. 2-p.3).
Busby et al., US Patent Application Publication No. 2009/0043555 teach how cross validation is used to imp rove the parameter predictions for the model by estimating values and altering the parameters in an iterative process until the desired degree of accuracy is achieved for the reservoir system [0060-0068].
Ludvigsen et al., US Patent Application Publication No. 2014/0188892 teaches that when executing a well plan, information capture and tagging may help preserve knowledge, support understanding, facilitate future development of a well, and may help operators optimize factors to improve hydrocarbon recovery ([0022-0035, 0078]).
Givens et al., US Patent Application Publication No. 2007/0199721 teaches applying Monte Carlo analysis for time based planning for drilling operations.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 10 and 18: “identifying a drilling event, a drilling activity, or both from a portion of the text data using a model framework, wherein the portion of the text data does not conform to an expected format of the model framework and wherein the model framework comprises a machine learning model obtaining feedback based at least in part on the identified drilling event, drilling activity, or both, wherein the feedback depends on a comparison of predicted to identified drilling events, drilling activities, or both to label an unexpected, identified drilling event, drilling activity, or both, with a label or labels …implementing the model framework with the trained machine learning model during execution of a planning application that plans drilling of a target well” in combination with the remaining elements and features of the claimed invention.
The dependent claims depend from an allowable base claim and they are at least allowable for the same reasons as noted supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148